PER CURIAM:
Peggie Ann King, Barbara Jenkins, and Irene Combs appeal the district court’s de*298nial of declaratory and injunctive relief, as well as monetary damages. Their major contention is that for purposes of an employment contract on a federal enclave, the Virginia Right to Work Law [Va.Code § 40.1-58 et seq.] is assimilated into federal law by the Assimilated Crimes Act [18 U.S.C. § 13].
The district court concluded that the Virginia law is not incorporated into federal law. For the reasons sufficiently stated in its opinion, we affirm. See King v. Gemini Food Services, 93 LRRM 2921, 438 F.Supp. 964 (E.D.Va.1976).